Blandrord, Justice.
[When this case was formerly before the superior court, the judgment was as follows:
“ The above stated case having been referred to a referee, and his report having been returned to the court, and it appearing that said referee misconstrued the order of reference taken by consent, and it further appearing that counsel will (not?) agree upon another order of reference, and it further appearing that counsel for plaintiff objected’to said case being referred back to the referee with the order enlarged so as to express the intention of this ‘court in the original order of reference: It is ordered that said order of reference be set aside, and also that said case be placed upon the docket of this court, and stand for trial at October term, 1882.”
*193This judgment was reversed (See 69 Ga., 708). The remitter states that the court below “ erred in vacating the order of reference, and setting aside the award, and not .ordering the same to be made the judgment of the court.”
When the judgment of the Supreme Court was made the judgment of the court below, the defendant tiled pertain exceptions to the award. Plaintiff moved, to strike them, and to make the award the judgment of the court. This was refused, and plaintiff excepted.] . , .